DETAILED ACTION
	Claims 1-20 are pending.
	Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites a core shell structure comprising a core particle comprising lithium cobalt oxide, etc., an organic-inorganic composite layer formed on the surface of the core  comprising a nitrogen containing hyperbranched polymer and an ion conducting material, wherein the ion conduction material comprises a lithium containing linear polymer or a modified Prussian blue.
Prior art Burshtain et al. (US 2017/0294687) teaches an anode material such as silicon (core)  that are modified by lithium containing polymers bonded to the surface wherein the lithium polymers may comprise for example lithium polyphosphate or lithium polyacrylic acid (par. 63-66, 128-131, fig. 1A).  Burshtain does not teach a nitrogen containing hyberbranched polymer, that the core is lithium cobalt oxide, and does not teach the lithium containing polymer is linear.
Claim 20 recites the claimed organic structure.
Prior art Burshtain teaches a lithium polyphosphate or lithium polyacrylic acid polymer.  Burshtain does not teach the claimed structure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB B MARKS whose telephone number is (571)270-7873. The examiner can normally be reached Monday through Friday, alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB B MARKS/Primary Examiner, Art Unit 1729